DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification includes reference to claim numbers, and the specification should not include references to the claim numbers as the claim numbers can change during prosecution.  
Appropriate correction is required.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  Claim 1, line 2 includes numbers “1, 2, 3”. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 1 establishes “at least one valve trough” and the claims later refer to “the valve trough” in several instances.  It is unclear how many valve troughs are required as the claim establishes potentially one or a plurality, but “the valve trough” only refers to a single trough. Additionally it’s unclear to which trough is being referred if there are a plurality of troughs as established as a possibility in claim 1. For the purpose of examination it is assumed each instance of “the valve trough” is referring to the “at least one valve trough.”  It is recommended using consistent language and using – the at least one valve trough— in each instance of “the valve trough.” 
Claim 4 recites the limitation "the edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature.
Claim 8 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 

Claim 9 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 9 recites the limitation "the attachment" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 10 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 10 recites the limitation "the attachment" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 11 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 11 recites the limitation "the attachment" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 

Claim 12 recites the limitation "the attachment" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 13 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 13 recites the limitation "the attachment" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 13 recites “preferably” and “very preferably” followed by additional claim language. It’s unclear if the language after “preferably” or “very preferably” are required by the claim. For the purpose of examination it is assumed the preferred embodiments are not required, and only the broadest embodiment is required by the claim. 
Claim 14 recites the limitation "the pump" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 14 recites “particularly” and “very particularly” followed by additional claim language. It’s unclear if the language after “particularly” or “very particularly” are required by the claim. For the purpose of examination it is assumed the preferred embodiments are not required, and only the broadest range is required by the claim. 

Claim 15 recites the limitation "the delivery of liquids" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 15 recites “particularly” and “very particularly” followed by additional claim language. It’s unclear if the language after “particularly” or “very particularly” are required by the claim. For the purpose of examination it is assumed the preferred embodiments are not required, and only the broadest range is required by the claim. 
Claim 16 recites the limitation "the inaccuracy" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 16 recites the limitation "the guidance" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 16 recites the limitation "the x-y direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 16 recites “preferably” and “very preferably” followed by additional claim language. It’s unclear if the language after “preferably” or “very preferably” are required by the claim. For the purpose of examination it is assumed the preferred embodiments are not required, and only the broadest embodiment is required by the claim.  
Claim 18 recites the limitation "the wavelength range" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 18 recites “preferably” and “very preferably” followed by additional claim language. It’s unclear if the language after “preferably” or “very preferably” are required by the claim. For the purpose of examination it is assumed the preferred embodiments are not required, and only the broadest embodiment is required by the claim. 
Claim 19 recites the limitation "the power" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 19 recites “preferably” and “very preferably” followed by additional claim language. It’s unclear if the language after “preferably” or “very preferably” are required by the claim. For the purpose of examination it is assumed the preferred embodiments are not required, and only the broadest embodiment is required by the claim. 
Claim 20 recites the limitation "the attachment" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended introducing a feature of the claim before referring to “the” feature. 
Claim 20 recites “preferably” and “particularly preferably” followed by additional claim language. It’s unclear if the language after “preferably” or “very preferably” are required by the claim. For the purpose of examination it is assumed the preferred 
Claims 2-20 depend from a rejected base claim, incorporate the indefinite language though dependency and are rejected for the same reasons as the base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Laermer et al. [US2014/0322100, “Laermer”].
Laermer discloses a method for increasing the dosing precision of microfluidic pumps or valves which have a flexible diaphragm (108 or 116) and a valve body (104, 106, 112 or 114) with at least one valve trough (208, 202, or 204), the flexible diaphragm being attached to the valve body in order to cover the valve trough (Figures 1-2); wherein a surface of the diaphragm facing the at least one valve trough is heated with a laser beam (paragraph 0051). 

With respect to claim 3, Laermer discloses the materials to be joined are provided with a heat-activatable adhesive (paragraph 0125). 
With respect to claim 4, Laermer discloses the laser beam is used to produce an -3-attachment of the diaphragm to the valve body as a seam along the edge of at least one of the valve troughs (Figures 1-2, paragraph 0051). 
With respect to claim 5, Laermer discloses a surface of the diaphragm facing the at least one valve troughs is heated by radiation impinging on the diaphragm (paragraph 0051). 
With respect to claim 6, Laermer discloses laser radiation impinges on the surface through the diaphragm (paragraph 0051). 
With respect to claim 7, Laermer discloses laser radiation impinges on the surface through the valve body (paragraph 0051).
With respect to claim 9, Laermer discloses the valve body is plasma etched before the attachment (paragraph 0102). 
With respect to claims 17-18, Laermer discloses polymers with different transmission ranges are used for the diaphragm and valve trough (paragraph 0051), are welded with an laser in the IR range with a wavelength of 1064nm (paragraph 0117). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer in view of McBride et al. [US6106685, “McBride”].
Laermer discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer.  Laermer discloses a valve body but fails to disclose polishing the valve body before attachment. McBride discloses a method of making a microfluidic device. McBride discloses a valve body is smoothed by polishing before attachment (column 6, line 23-56). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by polishing the valve body as taught by McBride in order to increase the efficiency of the device operation. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer in view of Hochmuth et al. [US2009/0041624, “Hochmuth”]. 
Laermer discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer.   Laermer discloses a valve body but fails to disclose etching with an ion beam before attachment. Hochmuth discloses a method of making a microfluidic device. Hochmuth discloses producing channels by various means including ion etching (paragraph 0027). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by ion beam etching the valve body as taught by Hochmuth in order to efficiently form structures on the valve body without creating dust or contaminating particles. Additionally one of ordinary skill would recognize any of the disclosed techniques of Hochmuth as alternatives and it is within the ability of one of ordinary skill to choose between known alternatives for preforming their intended purpose. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer in view of Afromowitz et al. [US5876187, “Afromowitz”].  
Laermer discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer.   Laermer discloses a valve body but fails to disclose smoothing the valve body with chemical modification. Afromowitz discloses a method of making a microfluidic device. Afromowitz discloses performing chemical etching to produce smooth surface and to obtain desired flow characteristics (column 2, lines 33-37). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by smoothing the valve body with chemical etching as taught by Afromowitz in order to improve the flow characteristics of the flow channels. 
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer in view of Larsson et al. [US6967101, “Larsson”]. 
Laermer discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer.   Laermer discloses a valve body but fails to disclose hydrophilizing the valve body before attachment.  Larsson discloses a method of making a microfluidic device. Larsson discloses making the surface of the valve body hydrophilic inorder to extend the operational life of the device and enable the use of the device over multiple uses and cleanings (column 13, lines 11-50). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by hydrophilizing the valve body as taught by Larsson in order to extend the life and usefulness of the device. 
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laermer in view of Nachef et al. [US2012/0021529, “Nachef”].  
. 
 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer in view of Atkin [US2012/0184046].  
Laermer discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer.   Laermer discloses a valve body but fails to disclose the liquid delivery flow rate of the pump.  Atkin discloses a method of making a microfluidic device. Atkin discloses forming a device with a flow rate within the claimed range (paragraph 0051). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by producing a device with a flow rate as taught by Atkin in order to take advantage of known and suitable design parameters for microfluidic device and in order to improve the efficiency of the operation of the device. 
 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer in view of Putnam et al. [US2016/0158750, “Putnam”]. 
Laermer discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer.   Laermer discloses a valve body but fails to disclose the pump . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer in view of Yoshida [US2006/0153741]. 
Laermer discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer.   Laermer discloses using a laser but fails to disclose the inaccuracy of the guidance of the laser beam. Yoshida discloses a method of making a microfluidic device. Yoshida discloses using a laser and a stage to guide the laser over the material to be worked upon, and discloses the guidance has an accuracy within 5µm (paragraph 0062). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by using a laser guidance system with an accuracy as taught by Yoshida in order to improve the final quality and precision of the final product. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer in view of Yang [US2014/0216647].  
Laermer discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer.   Laermer discloses a laser beam but fails to disclose the power of the laser beam. Yang disclose a method of making a microfluidic device. Yang discloses using a laser beam to weld a membrane in the device, and discloses a power of the laser beam as 100 watts (paragraph 0077). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by using a 100 watt power laser as taught by Yang in order to take advantage of known and suitable laser parameters and to ensure a sufficient weld is formed without damaging the materials being worked upon. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer in view of Olsson et al. [US2015/0107752, “Olsson”]. 
Laermer discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer.   Laermer discloses using a laser but fails to disclose the laser line width. Olsson discloses a method of laser joining. Olsson discloses the laser joining process uses a laser with a width of less than 50 micrometers (paragraph 0049). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by using a laser with a width as taught by Olsson in order to take advantage of known and suitable laser parameters and to improve the precision and quality of the final product made.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 30, 2021